DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2021 has been entered.

Response to Arguments
3.	Applicant’s Amendment/Remark filed on April 22, 2021 has been considered and persuasive. Claims 1 and 8 have been amended. Therefore, claims 1-20 are allowance.

Allowable Subject Matter
4.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 1 and 8 the best prior arts found of record during the examination of the present application.

Per claims 1 and 8 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
pause the movement of the captured image including the object in the virtual reality environment based upon the movement of the object included in the captured image; 
after pausing the movement of the captured image including the object in the virtual reality environment, generate a rendered representation of the object included in the captured image; 
replace the object in the captured image with the rendered representation of the object in the virtual reality environment; and 
after replacing the object in the captured image with the rendered representation of the object in the virtual reality environment, move the rendered representation of the object included in the captured image within the virtual reality environment such that it continues to move corresponding to the movement of the object included in the captured image before pausing the movement of the captured image.

5.	Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 1-20.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion
7.	The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure:
Bradski et al. (US 20160026253) discloses methods and system for creating virtual and Augmented Reality that provides to the user, an interface for enabling a visual, audible, and/or physical interaction between the user and a digital world generated by the servers, including other users and objects (real or virtual) presented to the user. The interface provides the user with a rendered scene that can be viewed, heard or otherwise sensed, and the ability to interact with the scene in real-time. The manner in which the user interacts with the rendered scene may be dictated by the capabilities of the user device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T. TRAN/
Examiner, Art Unit 2612

/JENNIFER MEHMOOD/           Supervisory Patent Examiner, Art Unit 2612